I dissent from the conclusion reached by Judge RAILEY in his opinion. It is unsupported by any authority, and does violence to the manifest intention of the testator.
It is conceded that a life tenant cannot make a lease extending beyond the life of the lessor, and a lease for a term of years so made expires with the death of the lessor, but the construction adopted in the opinion has precisely that unauthorized effect. Paragraph II of the will is as follows:
"A. II. All the rest and residue of my property and estate of whatsoever kind, real, personal and mixed, I give, devise and bequeath to my dearly beloved wife, Elizabeth J. Robberson, to be used and enjoyed by her for and during her natural life.
B. "I have faith and confidence in my said wife that she will care for, maintain, support and educate our minor children if any there be at my death, as I myself would do if life were preserved to me. And I do therefore give to my said wife powerand control of all my said property so long as she may live, to collect all debts which may be due me, collect all my personalassets of whatsoever kind, use them as she may see fit in support and maintenance of herself and our children, and reinvest any money which may come to her and which may not be needed for the support and maintenance of herself and family, in any manner she may think proper;
C. "and I empower her if she may deem it best to sell any realestate of which I may die seized and to convey to the purchaser thereof the fee title absolute and the proceeds arising from such sale, to re-invest as *Page 238 she may think best in other real estate or personal property.
D. "It being my intention by this will to empower my said wife to use, dispose of and enjoy the property I may leave for herself and her family while she lives just as I should have power to use, dispose of and enjoy it during my life for the use of myself and family did I survive her."
I have separated this clause by the designations A, B, C, and D, to indicate a logical classification evidently in the mind of the testator.
The next paragraph gives the remainder to the testator's children, plaintiffs here.
Paragraph VI of the will is as follows:
"VI. The devise and bequest of all my property made in this will to my wife Elizabeth J. Robberson to be used and enjoyed by her for and during her natural life is intended by me to be in lieu of dower allowed her by law in my estate."
All rules of construction, and common sense interpretation of language, show that the testator intended to give his widow a life estate only in his property. No other meaning reasonably can be extracted from it. Unless the language can be construed to authorize an absolute disposition of the real estate and a consumption of the corpus, the lease ended with Mrs. Robberson's life.
It must be borne in mind that the power to use and enjoy, when applied to real estate, never includes the consumption of the real estate. To use it does not mean to use it up. To use and enjoy personal property may mean its consumption. This distinction is overlooked in the opinion, and the respondents' argument mainly rests upon the application to real estate language of the will intended to apply to personal property and to give it an interpretation applicable only to personal property. Now examine each sentence and phrase of Paragraph II of the will and you will find no such authority as that claimed. *Page 239 
"II. All the rest and residue of my property and estate of whatsoever kind, real, personal and mixed, I give, devise and bequeath to my dearly beloved wife, Elizabeth J. Robberson, to be used and enjoyed by her for and during her natural life."
What is there in that to authorize the disposition of real estate beyond the life term? That is a general expression of the testator's desires, and he then becomes specific.
"I have faith and confidence in my said wife that she will care for, maintain, support and educate our minor children, if any there be at my death, as I myself would do if life were preserved to me. And I do therefore give to my said wife powerand control of all my said property so long as she may live, to collect all debts which may be due to me, collect all mypersonal assets of whatsoever kind, use them as she may seefit in support and maintenance of herself and our children, and reinvest any money which may come to her and which may not be needed for the support and maintenance of herself and family, in any manner she may think proper."
Words could not be used more plainly to express an intention to give the wife control of all the property, including the real estate, and to give her the power to use up, consume, the personal property, if she saw fit. That was the result of the testator's "faith and confidence," in her, and that expresses the limit of her discretion. Yet, that part of the will is construed with other parts as authorizing a disposition of the real estate beyond the life of the life tenant, as authority to consume the real estate.
Then follows the specific authority to deal with the real estate:
"And I empower her if she may deem it best to sell any real estate of which I may die seized, and to convey to the purchaser thereof the fee title absolute and the proceeds arising from such sale, to re-invest as she may think best in other real estate or personal property." *Page 240 
That defines with exactness what she may do with the real estate. She may sell and convey it but she must reinvest the proceeds. The personal property, he has just said, she may use as may be needed in the support of herself and her family. These specific directions in those parts quoted, "B" and "C," all expressed in one sentence, joined together as one thought, explicitly and completely show the testator's intention regarding the personal property and the real estate. She may use the former in support of the family, and she may convey the latter but she must reinvest the proceeds. How is it possible to get away from this distinction which the testator makes between the personal property and the real estate? The opinion goes counter to that manifest intention by attributing to the real estate the authority conferred in handling the personal property.
Then follows the final sentence of Paragraph II:
"It being my intention by this will to empower my said wifeto use, dispose of and enjoy the property I may leave for herself and her family while she lives just as I should have power to use, dispose of and enjoy it during my life for the use of myself and family did I survive her."
This, plainly, is a summary of what has gone before. "It being my intention" (as heretofore expressed). She may "use" the property, "enjoy" it as theretofore expressed, and may "dispose of" it (as theretofore stated). Emphasis is placed upon the words "dispose of," as used there, as if that meant an absolute disposition of the real estate and consumption by use of thecorpus.
It means nothing of the kind. She could "dispose" of it as above stated, not otherwise. In order to be certain that no mistake should be made the words are added "while she lives." Respondents interpret that expression as meaning to limit the time within which she might use, or dispose of, her property to her lifetime, as if it were possible for her to use it or execute any contract *Page 241 
concerning it after she was dead. Dr. Robberson, we will presume, was not supertitious and had no fears that his widow would return from the dead to "dispose of" the property he left in her charge. As a man of common sense with common knowledge of the meaning of words, he could not have thought it necessary to restrict her dealings with the property to the only time when she could deal with it — during her life. "While she lives," is ignored by the opinion, but there it stands definitely expressing the desire of the testator. She could dispose of it for a period conterminous with her life, and no longer. She could lease it "while she lives" for a term within her lifetime. She could make any disposition of it while she lived, just as she might use it while she lived.
Respondents argue that the expression, "as I should have power to use, dispose of [etc.] did I survive her," as giving power to alienate beyond her life as he might have done had he lived. But that statement is bound up in the same sentence with the restriction "while she lives." If that expression be given any meaning she could do all the things he might do, affecting the property for her lifetime, but not thereafter.
Respondents contend that the will authorized Mrs. Robberson to dispose of the real estate and consume the corpus in support of the family. The opinion adopts that view, for it says:
"A careful reading of the will clearly indicates to our minds that testator intended to grant his widow unlimited power in dealing with said property and to allow her to do whatever he could have done, if living, provided that the disposition of same was for the benefit of herself and children. In other words, if any of his property was left at the widow's death, he wanted it to go to his children and not by any gift or will to another."
Consider the effect of that interpretation. It wipes out nearly all the provisions of the will. That disposition of the property could have been expressed in three lines. Whatever he could have done if living, involves *Page 242 
the power to mortgage, lease for 99 years or any other term, sell the real estate and divide the proceeds among the children, preferring some above others. With that construction she could have divided the real estate among the children; could have cut some of them off with a dollar each, and could have given the bulk of the property to others; she could have disposed of all of it by will, provided she devised it to the children. Can any rational examination of the will gather such intention of the testator? Yet the conclusion is necessary if the lease under consideration is valid. If the life tenant could alienate for terms beyond her life she was not limited as to the duration of such term, provided only she deemed it for the benefit of herself and children.
All of this comes from definitions of "dispose of" apart from the context — apart from "while she lives," to which it is inseparably attached. There is no authority for a construction of a will which ignores pregnant phrases, and wrenches operative words from their context. Yet, the opinion boldly says that common-law rules of construction may be disregarded.
Therefore I dissent.